Hamilton, Judge,
delivered the following opinion:
1. This is a suit for personal injury hy an employee of the American Railroad Company, caused hy the falling of railroad ties which he was loading on a car from a pile made hy the employees of the San Antonio Company. A demurrer has been filed setting up that' acts of negligence have not been shown so far as regards the San Antonio Company. The complaint alleges that the San Antonio Compaq piled the crossties in a negligent and careless way in that the ties were piled horizontally and not in layers at right angles, which made it dangerous for plaintiff to work, and as a result the ties fell down and broke plaintiff’s leg. The complaint alleges that the piling was negligent because done in a certain way. The court cannot say that this is not so. That is a question of fact which will have to be tried out. It is certainly possible. that the ties were piled so high that as some were removed the rest could not remain intact and so fell down. Or it may be that the crossties in question were round and, therefore, as some were removed others rolled over and fell down. There might be other contingencies which would show negligence. It is not *63necessary to give tbe details of tbe negligence, and it would seem tbat a demurrer as to tbe quo modo is not well taken. Tbe allegation in tbis case is in effect tbat tbe crossties were so piled as to be unstable and tbat they fell down and injured tbe plaintiff. Tbis would be negligence.
2. Tbe demurrer further raises the point tbat tlic defendant dock company bad nothing to do with plaintiff’s working there and therefore is not responsible for bis injury. It is not necessary, however, tbat tbe plaintiff be an employee of the dock company, provided tbe negligence of tbe dock company injured him. The rule is to be regarded as well settled in tbe complexities of modern business life that if one defendant does an act which is an integral part of tbe injury while another defendant does a further act which co-operates, both are regarded as responsible, although tbe act of tbe one alone would not have been sufficient. In the case at bar tbe dock company is alleged to have furnished dock room for crossties and to have piled them up with tbe expectation, which was carried out, tbat the railroad company would use its employees to load these same ties upon its own freight cars to complete the movement of tbe freight. Noth companies were co-operating in a business enterprise, and the injury wovdd’ not have occurred unless there had been negligence on the part of the dock company. 38 Cyc. 488; Brown v. Coxe Bros. & Co. 75 Fed. 689. The allegation is that both companies were negligent in a manner contributing to the injury. Whether these facts can be preved, and whether the plaintiff did not himself contribute, is a clif— ferent question which does not arise at present.
The demurrer is therefore overruled.
It is so ordered.